Exhibit 99.3 PANELTECH INTERNATIONAL LLC CHARLESTON BASICS, INC. INTRODUCTION TO PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS (Unaudited) The following unaudited pro forma condensed combined financial statements give effect to the merger between Paneltech International LLC (“Paneltech”) and Paneltech Products, Inc., a wholly owned subsidiary of Charleston Basics, Inc. (“CHARLESTON”), contemplated in the Agreement and Plan ofMerger dated as of December 23, 2009.Effective on December 23, 2009, Paneltech was merged with Paneltech Products, Inc., becoming a wholly-owned subsidiary of CHARLESTON whereby 100% of the membership units of Paneltech were exchanged for 61,759,852 shares of CHARLESTON, a public corporation. Upon completion of the merger, CHARLESTON changed its name to Paneltech International Holdings, Inc. As a result of the transaction, the former owners of Paneltech became the controlling stockholders of CHARLESTON. Accordingly, the merger of Paneltech and CHARLESTON is a reverse merger that has been accounted for as a recapitalization of Paneltech, which is deemed to be the accounting acquirer. The unaudited pro forma information is presented for illustration purposes only in accordance with the assumptions set forth below and in the notes to the unaudited pro forma combined condensed financial statements. The unaudited pro forma condensed combined balance sheet combines the balance sheets of Paneltech and CHARLESTON as if the recapitalization has occurred on September 30, 2009. The unaudited pro forma condensed combined statement of operations for the year ended December 31, 2008 (the fiscal year of Paneltech, the accounting acquirer) combines the historical statements of operations of Paneltech and CHARLESTON for the year ended December 31, 2008 and gives pro forma effect to the recapitalization as if it were completed on January 1, 2008. The unaudited pro forma condensed combined statements of operations for the nine months ended September 30, 2009 combines the historical statements of operations of Paneltech and CHARLESTON for the nine months ended September 30, 2009 and gives pro forma effect to the recapitalization as if it were completed on January 1, 2009.
